DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
The species election requirements have been withdrawn.

Claims Status
Claims 1-16,20-23,26,27 and 96-98 are pending in the application.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to the conditions required to achieve “sufficient drug accumulation and/or distribution.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,5-8,10-13,16,20,26,27,96 and 97 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (WO2013/192609).
Ma et al. (WO2013/192609) teaches of mesoporous silica nanoparticles (mCdots)
comprising PEG surface functionalization, having an average size of less than 15 nm and are used for

The nanoparticles can have an average size of 3 nm to 15 nm, 8 nm or less, etc. (p7, [0045]).  
The silica nanoparticles can be prepared as a composition comprising at least two different nanoparticles where the nanoparticles have different molecular cargo or a composition of nanoparticles that have different molecular cargo (e.g. a mixture of molecular cargoes) (p9, [0052-0053]; p11, [0061]). 
The linker to covalently bind the molecular cargo to the surface of the nanoparticle includes a biocleavable group (e.g. disulfide, etc.) for controlled release of the molecular cargo from the nanoparticle (p10, [0054]) wherein the disulfide bond is capable of undergoing enzyme-catalyzed hydrolysis
The non-pore (exterior) surface is at least partially functionalized with targeting groups for specific diseases or targets related to a disease state (e.g. cancer targeting ligands) (p11, [0059]).  
The nanoparticles can be administered intravenously as a solution via a carrier (p13-14, [0075]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11,14-16,20-23,26,27 and 96-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130) in view of Anselmo et al. (The AAPS Journal 2015, 17, p1041-1054), as evidenced by ClinicalTrials.gov archive NCT01266096 and 
Cui et al. (Biomater. 2013, 34, 8511-8520) and in further view of Mukherjee et al. (US 2016/0067358A1) and Lee et al. (J. Thoracic Oncol. 2013, 8, 1069-1074).
Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130) discloses ultrasmall silica nanoparticles (C’ dots) coated with PEG polymers and having drugs and/or radiolabels (e.g. 131I) covalently attached to the surface via a cleavable linker to provide a linker-drug construct (abstract; 7120, left column, second paragraph; p7126, 2.7, Radiolabeled NDCs; p7127, 3. Conclusion). The 131I encompasses the radioisotope of the instant claims. The cleavable linker encompasses the cleavable linker (e.g. enzyme sensitive) of the instant claims.
The nanoparticles have an organo-silica core-silica shell and diameters down to the sub-10nm range (e.g. 6-7 nm) (p7120, 2.1 Design strategy; p7127, 3. Conclusion) which encompasses the average diameter no greater than 20 nm or is from 3 to 8 nm of the instant claims.
The linkers are peptides cleavable by enzyme-catalyzed hydrolysis, e.g. lysosomal protease (p7120, right column, second paragraph) which encompasses the peptide linker of the instant claims.
The drug may comprise gefitinib- a receptor tyrosine kinase inhibitor (TKI) to EGFR or geftinib analogs (p7120, right column, third paragraph; Figure 2) which encompasses the tyrosine kinase inhibitor of the instant claims. EGFR is a molecular target for 40-50% of primary glioblastoma multiforme (GBM) (p7120, right column, third paragraph) which encompasses the GBM of the instant claims. 

    PNG
    media_image1.png
    114
    586
    media_image1.png
    Greyscale
(Figures 1,3; Scheme 4).
	The stability of the NDCs were evaluated in aqueous solutions (p7124, 2.6. In vitro evaluation of NDC’s).
Yoo et al. does not disclose the method for treating a brain tumor, a targeting moiety or the radioisotopes of the instant claim 15.
Anselmo et al. (The AAPS Journal 2015, 17, p1041-1054) discloses silica-based nanoparticle systems comprising surface modifications to allow for the conjugation of various stealth or targeting ligands (p1049, Background and Successes in Preclinical Studies). C-dots are currently being investigated in two separate clinical trials to investigate imaging patients with melanoma and malignant brain tumors (p1049, right column, last paragraph), as evidenced by ClinicalTrials.gov archive NCT01266096 which teaches that [124I]-labeled cRGDY silica nanomolecular particle tracer is used to image malignant brain tumors in a microdosing study via i.v. injection (brief and official titles, conditions).
[124I]cRGDY peptide functions as both the radiolabeled molecule and the targeting peptide to improve targeting and accumulation in αγβ3 integrin expressing tumors (p1049, Current clinical trials; Table 1). [124I]cRGDY-PEG-C dots (Fig. 4b).
Cui et al. (Biomater. 2013, 34, 8511-8520) discloses transferrin-conjugated magnetic silica PLGA nanoparticles loaded with doxorubicin and paclitaxel for brain glioma treatment (title) (DOX-PTX-NPs-Tf) (abstract). The effective treatment of malignant brain gliomas is hindered by the poor transport across the blood-brain barrier (BBB) and low penetration across the blood-tumor barrier (BTB) (abstract).
Transferrin (Tf) has been widely applied to enhance cellular uptake of drug loaded nanoparticles (NPs) since Tf-receptors are overexpressed in brain capillary endothelium and glioma cells (p8511, right 
DOX and PTX are common chemotherapeutic drugs that have excellent anti-tumor efficacy against various solid tumors (p8512, left column, second paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the transferrin of Cui et al. as a targeting moiety for the C’dots of Yoo et al. for the advantage of site specific targeting of the C’dots across the blood-brain barrier to treat brain tumors as Anselmo et al. teaches that silica-based nanoparticle systems comprising surface modifications to allow for the conjugation of various stealth or targeting ligands, such as those used in the ClinicalTrials.gov archive NCT01266096 to target and image malignant brain tumors and Yoo et al. teaches that gefitinib and/or geftinib analogs target EGFR, a molecular target for glioblastoma multiforme (GBM).
Therefore, it would have been predictable to one of ordinary skill in the art to utilize from 1 to 20 discrete targeting moieties which cross the blood-brain barrier, such as the transferrin of Cui et al. for the C’dots of Yoo et al. to specifically deliver the drug gefitinib and/or geftinib to the target EGFR in malignant brain tumors where the drug can be released.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 131I radioisotope of Yoo et al. for the 124I radioisotope of Anselmo et al. as the substitution of one known radioisotope for another analogous radioisotope is predictable.

Yoo et al. does not disclose the antibodies of the instant claim 21-23.
Mukherjee et al. (US 2016/0067358A1) discloses mesoporous silica nanoparticles (MSN) with a PEG2K-antibody moiety grafted to the MSN (p2, [0030]; p15, [0174-175]). The antibodies comprise Fab fragments, F(ab’)2 fragments, Fv fragments, single chain derivatives thereof, Fab monomers (p2, [0024];

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the antibody fragments of Mukherjee et al. for targeting the C’dots of Yoo et al. for the advantage of site specific targeting of the C’dots as different antibodies or antibody fragments provide for the targeting to different targets within a patients and Mukherjee et al. teaches grafting antibodies to silica nanoparticles via a PEG linker.
Yoo et al. does not disclose that the method achieves sufficient drug moiety accumulation and/or distribution within tissues to treat primary malignant brain tumor or metastatic disease.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the drug-targeted C dots of the combined disclosures to achieve sufficient drug moiety accumulation and/or distribution within tissues to treat primary malignant brain tumor or metastatic disease as ClinicalTrials.gov archive NCT01266096 teaches of the microdosing study in patients after i.v. injection for the purpose of collecting pharmacokinetic and dosimetry data and Anselmo states that the goal of the clinical trial is to optimize tumor-targeting and accumulation.

Yoo et al. does not disclose that the method achieves sufficient drug moiety accumulation and/or distribution within cerebrospinal fluid so as to treat leptomeningeal metastases.
Lee et al. (J. Thoracic Oncol. 2013, 8, 1069-1074) discloses the use of erlotinib and gefitinib for treating leptomeningeal carcinomatosis in non-small-cell lung cancer (NSCLC) (title; abstract). Gefitinib was shown to be dramatically efficacious in NSCLC with EGFR mutations (p1071, Discussion) with a daily dosage of 250 mg/day (p1071, right column, third paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the gefitinib-targeted C dots of the combined disclosures to achieve sufficient drug moiety accumulation and/or distribution within cerebrospinal fluid so as to treat .



Claims 1-11,14-16,20,26,27 and 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (Sci. Transl. Med. 2014, 6, p1-9) in view of Anselmo et al. (The AAPS Journal 2015, 17, p1041-1054), as evidenced by ClinicalTrials.gov archive NCT01266096 and Cui et al. (Biomater. 2013, 34, 8511-8520) and in further view of Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769), Rudnicka et al. (Oncol. Clin. Practice 2010, A43-A46) and Mukherjee et al. (US 2016/0067358A1). 
Phillips et al. (Sci. Transl. Med. 2014, 6, p1-9) discloses [124I]cRGDY-PEG-C dots for PET after intravenous administration to patients (abstract; Fig. 1). The C dots are core-shell hybrid silica particles that are [Symbol font/0x7E]6-7 nm in size (p1, right column, second paragraph; Fig. 1). Before radiolabeling C dot were examined in aqueous solution (p2, Clinical trial design).
Phillips et al. does not disclose the attachment of a drug via a cleavable linker for treating a brain tumor or that the method achieves sufficient drug moiety accumulation and/or distribution within tissues to treat primary malignant brain tumor or metastatic disease.
Anselmo et al. (The AAPS Journal 2015, 17, p1041-1054) discloses silica-based nanoparticle systems comprising surface modifications to allow for the conjugation of various stealth or targeting ligands (p1049, Background and Successes in Preclinical Studies). C-dots ([124I]cRGDY-PEG-C dots) are currently being investigated in two separate clinical trials to investigate imaging patients with melanoma and malignant brain tumors (p1049, right column, last paragraph; Fig. 4), as evidenced by ClinicalTrials.gov archive NCT01266096 which teaches that [124I]-labeled cRGDY silica nanomolecular

[124I]cRGDY peptide functions as both the radiolabeled molecule and the targeting peptide to improve targeting and accumulation in αγβ3 integrin expressing tumors (p1049, Current clinical trials; Table 1). The goal of the clinical trial is to optimize tumor-targeting and accumulation (p1049, right column, second paragraph). 
Cui et al. (Biomater. 2013, 34, 8511-8520) discloses transferrin-conjugated magnetic silica PLGA nanoparticles loaded with doxorubicin and paclitaxel for brain glioma treatment (title) (DOX-PTX-NPs-Tf) (abstract). The effective treatment of malignant brain gliomas is hindered by the poor transport across the blood-brain barrier (BBB) and low penetration across the blood-tumor barrier (BTB) (abstract).
Transferrin (Tf) has been widely applied to enhance cellular uptake of drug loaded nanoparticles (NPs) since Tf-receptors are overexpressed in brain capillary endothelium and glioma cells (p8511, right column, second paragraph). Tf enhances the transport efficiency across BBB and targets the brain glioma cells (p8512, left column, third paragraph). 
DOX and PTX are common chemotherapeutic drugs that have excellent anti-tumor efficacy against various solid tumors (p8512, left column, second paragraph). 
Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769) discloses mesoporous silica nanoparticles (MSN) for controlled release of doxorubicin (DOX) via endosomal pH-sensitive release of the DOX (abstract). The MSN-hydrazone-DOX responds to endosomal acidic pH release in a sustained manner (abstract) for treating cancer cells (p764, MSN-Hydrazone-Dox enhances cytotoxicity of the MES-SA/Dx5 cancer cells; p768, left column, third paragraph). 
Trifunctionalized MSN can be used as theranostic compounds that orchestrate the triad of imaging, target and therapy in a single particle (p762, left column, third paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cRGDY peptide of Phillips et al. targets malignant brain tumors or to 
Therefore, it would have been predictable to one of ordinary skill in the art to utilize from 1 to 20 discrete targeting moieties which cross the blood-brain barrier, such as the transferrin of Cui et al. for the C dots and therefore, specifically deliver the drug to the target in malignant brain tumors where the drug can be released.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bind DOX to the C dots of Phillips et al. via a hydrazone linker of Huang et al. for sustained release as Huang et al. teaches of trifunctionalized MSN and the advantage of sustained release of DOX and Cui et al. teaches of the use of DOX for the treatment of brain glioma.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the drug-targeted C dots of the combined disclosures to achieve sufficient drug moiety accumulation and/or distribution within tissues to treat primary malignant brain tumor or metastatic disease as ClinicalTrials.gov archive NCT01266096 teaches of the microdosing study in patients after i.v. injection for the purpose of collecting pharmacokinetic and dosimetry data and Anselmo states that the goal of the clinical trial is to optimize tumor-targeting and accumulation.

Phillips et al. does not disclose that the method achieves sufficient drug moiety accumulation and/or distribution within cerebrospinal fluid so at to treat leptomeningeal metastases.
Rudnicka et al. (Oncol. Clin. Practice 2010, A43-A46) disclose the use of doxorubicin for the treatment of meninges of the brain and spine in a patient with breast cancer. Leptomeningeal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the DOX-containing C dots of the combined disclosures can provide treatment of leptomeningeal metastases as Rudnicka et al. teaches that doxorubicin is used in chemotherapy for the treatment of meninges of the brain and spine in a patient with breast cancer.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to
overcome an actual or provisional rejection based on nonstatutory double patenting provided the
reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7,10,11,14-16,20,21,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,5,7,8,10,13,14 and 17 of U.S. Patent No. 10,548,998 in view of Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769). The nanoconjugates of U.S. Patent No. 10,548,998 comprising a silica nanoparticle having a silica-based core and a silica shell surrounded by an organic polymer (e.g. PEG), a plurality of F(ab’)2 antibody fragments (no greater than thirty in number) attached to the polymer coating and a radiolabel are analogous to the silica nanoparticle conjugates, used for the method of treating a brain tumor, of the instant claims comprising a PEG, antibody attached to the PEG coating and a radiolabel. 
U.S. Patent No. 10,548,998 does not disclose attaching a drug via a cleavable linker.
Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769) discloses mesoporous silica nanoparticles (MSN) for controlled release of doxorubicin (DOX) via endosomal pH-sensitive release of the DOX as well as that stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug, such as DOX to the nanoconjugates of U.S. Patent No. 
The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.
Claims 1-11,14-16,20,21,26,27 and 96-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,5,7,8,10,13,14 and 17 of U.S. Patent No. 10,548,998 in view of Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130). The nanoconjugates of U.S. Patent No. 10,548,998 comprising a silica nanoparticle having a silica-based core and a silica shell surrounded by an organic polymer (e.g. PEG), a plurality of F(ab’)2 antibody fragments (no greater than thirty in number) attached to the polymer coating and a radiolabel are analogous to the silica nanoparticle conjugates, used for the method of treating a brain tumor, of the instant claims comprising a PEG, an antibody attached to the PEG coating and a radiolabel.
U.S. Patent No. 10,548,998 does not disclose attaching a drug via a cleavable linker.
Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130) discloses ultrasmall silica nanoparticles (C’ dots) coated with PEG polymers and having drugs and/or radiolabels (e.g. 131I) covalently attached to the surface via a cleavable linker to provide a linker-drug construct, as well as that stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug to the nanoconjugates of U.S. Patent No. 10,548,998 via a cleavable linker to allow for the advantage of the sustained release of the drug for treating cancer cells.
The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient .
Claims 1,3,4-7,10-16,20,21,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,5,7,8,10,13,14 and 17 of U.S. Patent No. 10,548,998 in view of Ma et al. (WO2013/192609). The nanoconjugates of U.S. Patent No. 10,548,998 comprising a silica nanoparticle having a silica-based core and a silica shell surrounded by an organic polymer (e.g. PEG), a plurality of F(ab’)2 antibody fragments (no greater than thirty in number) attached to the polymer coating and a radiolabel are analogous to the silica nanoparticle conjugates, used for the method of treating a brain tumor, of the instant claims comprising a PEG, an antibody attached to the PEG coating and a radiolabel. 
U.S. Patent No. 10,548,998 does not disclose attaching a drug via a cleavable linker.
Ma et al. (WO2013/192609) teaches of mesoporous silica nanoparticles (mCdots)
comprising PEG surface functionalization, having an average size of less than 15 nm and are used for imaging and delivery of molecular cargo (e.g. drug) to an individual as well as that stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug to the nanoconjugates of U.S. Patent No. 10,548,998 via a biocleavable linker to allow for the advantage of the sustained release of the drug for treating cancer cells.
The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.


s 1,3-7,10,11,14-16,20,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7,9,10,11,13,15-20,22,23,33,34,42 and 48 of U.S. Patent No. 9,999,694 in view of Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769). The nanoparticles of U.S. Patent No. 9,999,694, for detecting tumor cells, comprising a silica nanoparticle having a silica-based core and a silica shell surrounded by an organic polymer, e.g. PEG and a plurality of antibody fragments, (no greater than 25 in number) attached to the polymer coating and a radiolabel are analogous to the silica nanoparticle conjugates, used for the method of treating a brain tumor, of the instant claims comprising a PEG, an antibody attached to the PEG coating and a radiolabel. 
U.S. Patent No. 9,999,694 does not disclose attaching the therapeutic agent via a cleavable linker.
Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769) discloses mesoporous silica nanoparticles (MSN) for controlled release of doxorubicin (DOX) via endosomal pH-sensitive release of the DOX as well as that stated above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug, such as DOX to the nanoparticles of U.S. Patent No. 9,999,694 via a hydrazone linkage to allow for the advantage of the sustained release of the DOX for treating cancer cells.
The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or
metastatic disease and to treat leptomeningeal metastases.
Claims 1,3-11,14-16,20,26,27 and 96-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7,9,10,11,13,15-20,22,23,33,34,42 and 48 of U.S. Patent No. 9,999,694 in view of Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130). The nanoparticles of U.S. . 
U.S. Patent No. 9,999,694 does not disclose attaching the therapeutic agent via a cleavable
linker.
Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130) discloses ultrasmall silica nanoparticles (C’ dots) coated with PEG polymers and having drugs and/or radiolabels (e.g. 131I) covalently attached to the surface via a cleavable linker to provide a linker-drug construct, as well as that stated above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug to the nanoparticles of U.S. Patent No. 9,999,694 via a cleavable linker to allow for the advantage of the sustained release of the drug for treating cancer cells.
The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.
Claims 1,3,4-7,10-16,20,21,26,27 and 96 are rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1-7,9,10,11,13,15-20,22,23,33,34,42 and 48 of U.S. Patent
No. 9,999,694 in view of Ma et al. (WO2013/192609). The nanoconjugates of U.S. Patent No. 9,999,694 comprising a silica nanoparticle having a silica-based core and a silica shell surrounded by an organic polymer, e.g. PEG and a plurality of antibody fragments (no greater than 25 in number) attached to the polymer coating and a radiolabel are analogous to the silica nanoparticle conjugates, used for the 
U.S. Patent No. 9,999,694 does not disclose attaching a drug via a cleavable linker.
Ma et al. (WO2013/192609) teaches of mesoporous silica nanoparticles (mCdots)
comprising PEG surface functionalization, having an average size of less than 15 nm and are used for imaging and delivery of molecular cargo (e.g. drug) to an individual as well as that stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug to the nanoconjugates of U.S. Patent No. 10,548,998 via a biocleavable linker to allow for the advantage of the sustained release of the drug for treating cancer cells.
The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.


Claims 1,3-7,10,11,14-16,20,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,625,456 in view of in view of Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769). The nanoparticles of U.S. Patent No. 9,625,456 comprising a silica-based core and a silica shell surrounded by an organic polymer, e.g. PEG and a plurality of peptide ligands (no greater than twenty in number) attached to the polymer coating and a radiolabel are analogous to the silica nanoparticle conjugates, used for the method of treating a brain tumor, of the instant claims comprising a PEG, an antibody attached to the PEG coating, an antibody attached to the PEG coating and a radiolabel. 

Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769) discloses mesoporous silica nanoparticles (MSN) for controlled release of doxorubicin (DOX) via endosomal pH-sensitive release of the DOX as well as that stated above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug, such as DOX to the nanoparticles of U.S. Patent No. 9,625,456 via a hydrazone linkage to allow for the advantage of the sustained release of the DOX for treating cancer cells.
The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.
Claims 1,3-11,14-16,20,26,27 and 96-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,625,456 in view of in view of Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130). The nanoparticles of U.S. Patent No. 9,625,456 comprising a silica-based core and a silica shell surrounded by an organic polymer, e.g. PEG and a plurality of peptide ligands (no greater than twenty in number) attached to the polymer coating and a radiolabel are analogous to the silica nanoparticle conjugates, used for the method of treating a brain tumor, of the instant claims comprising a PEG, an antibody attached to the PEG coating and a radiolabel. 
U.S. Patent No. 9,625,456 does not disclose attaching the therapeutic agent via a cleavable linker.
Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130) discloses ultrasmall silica nanoparticles (C’ dots) coated with PEG polymers and having drugs and/or radiolabels (e.g. 131I) covalently attached to the

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug to the nanoparticles of U.S. Patent No. 9,625,456 via a cleavable linker to allow for the advantage of the sustained release of the drug for treating cancer cells.
The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.
Claims 1,3,4-7,10-16,20,21,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,625,456 in view of Ma et al. (WO2013/192609). The nanoconjugates of U.S. Patent No. 9,625,456 comprising a silica nanoparticle having a silica-based core and a silica shell surrounded by an organic polymer, e.g. PEG and a plurality of antibody fragments (no greater than twenty in number) attached to the polymer coating and a radiolabel are analogous to the silica nanoparticle conjugates, used for the method of treating a brain tumor, of the instant claims comprising a PEG, an antibody attached to the PEG coating, an antibody attached to the PEG coating and a radiolabel. 
U.S. Patent No. 9,625,456 does not disclose attaching a drug via a cleavable linker.
Ma et al. (WO2013/192609) teaches of mesoporous silica nanoparticles (mCdots)
comprising PEG surface functionalization, having an average size of less than 15 nm and are used for imaging and delivery of molecular cargo (e.g. drug) to an individual as well as that stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug to the nanoconjugates of U.S. Patent No. 10,548,998 via a biocleavable linker to allow for the advantage of the sustained release of the drug for treating cancer

The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.


Claims 1,3-7,10,11,14-16,20,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,039,847 in view of Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769). The silica-based nanoparticles of U.S. Patent No. 10,039,847 comprising a silica-based core and a silica shell surrounded by an organic polymer, e.g. PEG and a plurality of peptide ligands (no greater than twenty in number) attached to the polymer coating and a radiolabel are analogous to the silica nanoparticle conjugates, used for the method of treating a brain tumor, of the instant claims comprising a PEG, an antibody attached to the PEG coating and a radiolabel. 
U.S. Patent No. 10,039,847 does not disclose attaching a drug via a cleavable linker.
Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769) discloses mesoporous silica nanoparticles (MSN) for controlled release of doxorubicin (DOX) via endosomal pH-sensitive release of the DOX as well as that stated above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug, such as DOX to the silica-based nanoparticles of U.S. Patent No. 10,039,847 via a hydrazone linkage to allow for the advantage of the sustained release of the DOX for treating cancer cells.
The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient .
Claims 1,3-11,14-16,20,26,27 and 96-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,039,847 in view of in view of Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130). The nanoparticles of U.S. Patent No. 10,039,847 comprising a silica-based core and a silica shell surrounded by an organic polymer, e.g. PEG and a plurality of peptide ligands (no greater than twenty in number) attached to the polymer coating and a radiolabel are analogous to the silica nanoparticle conjugates, used for the method of treating a brain tumor, of the instant claims comprising a PEG, an antibody attached to the PEG coating and a radiolabel. 
U.S. Patent No. 10,039,847 does not disclose attaching the therapeutic agent via a cleavable linker.
Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130) discloses ultrasmall silica nanoparticles (C’ dots) coated with PEG polymers and having drugs and/or radiolabels (e.g. 131I) covalently attached to the surface via a cleavable linker to provide a linker-drug construct, as well as that stated above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug to the silica-based nanoparticles of U.S. Patent No. 10,039,847 via a cleavable linker to allow for the advantage of the sustained release of the drug for treating cancer cells.
The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.
Claims 1,3,4-7,10-16,20,21,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,039,847 in view of Ma et al. . 
U.S. Patent No. 10,039,847 does not disclose attaching a drug via a cleavable linker.
Ma et al. (WO2013/192609) teaches of mesoporous silica nanoparticles (mCdots)
comprising PEG surface functionalization, having an average size of less than 15 nm and are used for imaging and delivery of molecular cargo (e.g. drug) to an individual as well as that stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug to the nanoconjugates of U.S. Patent No. 10,548,998 via a biocleavable linker to allow for the advantage of the sustained release of the drug for treating cancer cells.
The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.


Claims 1,3-7,10,11,14-16,20,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,548,997 in view of Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769). The silica-based nanoparticles of U.S. Patent No. 10,548,997 comprising a silica-based core and a silica shell surrounded by an organic polymer, e.g. PEG and a plurality of peptide ligands (no greater than twenty in number) attached to the polymer coating and a . 
U.S. Patent No. 10,548,997 does not disclose attaching a drug via a cleavable linker.
Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769) discloses mesoporous silica nanoparticles (MSN) for controlled release of doxorubicin (DOX) via endosomal pH-sensitive release of the DOX as well as that stated above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug, such as DOX to the silica-based nanoparticles of U.S. Patent No. 10,548,997 via a hydrazone linkage to allow for the advantage of the sustained release of the DOX for treating cancer cells.
The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.
Claims 1,3-11,14-16,20,26,27 and 96-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,548,997 in view of in view of Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130). The nanoparticles of U.S. Patent No. 10,548,997 comprising a silica-based core and a silica shell surrounded by an organic polymer, e.g. PEG and a plurality of peptide ligands (no greater than twenty in number) attached to the polymer coating and a radiolabel are analogous to the silica nanoparticle conjugates, used for the method of treating a brain tumor, of the instant claims comprising a PEG, an antibody attached to the PEG coating and a radiolabel. 
U.S. Patent No. 10,548,997 does not disclose attaching the therapeutic agent via a cleavable linker.
Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130) discloses ultrasmall silica nanoparticles (C’
131I) covalently attached to the surface via a cleavable linker to provide a linker-drug construct, as well as that stated above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug to the silica-based nanoparticles of U.S. Patent No. 10,548,997 via a cleavable linker to allow for the advantage of the sustained release of the drug for treating cancer cells.
The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.
Claims 1,3-7,10-16,20,26,27 and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,548,997 in view of Ma et al. (WO2013/192609). The nanoconjugate of U.S. Patent No. 10,548,997 comprising a silica nanoparticles having a silica-based core and a silica shell surrounded by an organic polymer, e.g. PEG and a plurality of peptide ligands (no greater than twenty in number) attached to the polymer coating and a radiolabel are analogous to the silica nanoparticle conjugates, used for the method of treating a brain tumor, of the instant claims comprising a PEG, an antibody attached to the PEG coating and a radiolabel. 
U.S. Patent No. 10,548,997 does not disclose attaching a drug via a cleavable linker.
Ma et al. (WO2013/192609) teaches of mesoporous silica nanoparticles (mCdots)
comprising PEG surface functionalization, having an average size of less than 15 nm and are used for imaging and delivery of molecular cargo (e.g. drug) to an individual as well as that stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug to the nanoconjugates of U.S. Patent No. 10,548,998 via a biocleavable linker to allow for the advantage of the sustained release of the drug for treating cancer

The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.


Claims 1,3-11,14-16,20,26,27 and 96-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-20 of U.S. Patent No. 10,485,881. Although the claims at issue are not identical, they are not patentably distinct from each other because the silica-based nanoparticles of U.S. Patent No. 10,485,881 comprising a silica-based core and a silica shell surrounded by an organic polymer, e.g. PEG and a plurality of peptide ligands (no greater than twenty in number) attached to the polymer coating, a radiolabel and an enzyme sensitive linker to bind a drug are analogous to the silica nanoparticle conjugates, used for the method of treating a brain tumor, of the instant claims comprising a PEG, an antibody attached to the PEG coating, a radiolabel and a drug conjugated to the nanoparticles via an enzyme sensitive linker. 
The nanoparticles of the U.S. Patent No. 10,485,881 encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.





patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,111,963. Although the claims at
issue are not identical, they are not patentably distinct from each other because the non-mesoporous nanoparticle drug conjugates of U.S. Patent No. 10,111,963 comprising a silica-based core and a silica shell coated in an organic polymer, an enzyme sensitive linker binding a drug moiety (RTK) for release and a radiolabel are analogous to the silica nanoparticle conjugates, used for the method of treating a brain tumor, of the instant claims comprising a PEG, an antibody attached to the PEG coating, a radiolabel and a drug conjugated to the nanoparticles via an enzyme sensitive linker. 
The nanoparticles of the U.S. Patent No. 10,111,963 encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.


Claims 1,3-7,10,11,16,20,21,23,26,27 and 96 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-56,59 and 60 of copending Application No. 16/714,182 in view of Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769). The nanoparticles of copending Application No. 16/714,182 comprising a silica-based core and a silica shell coated in an organic polymer, ligands to bind tumor markers (e.g. Fab fragment, nanobody, etc.), a therapeutic agent are analogous to the silica nanoparticle conjugates, used for the method of treating a brain tumor, of the instant claims comprising a PEG, an antibody ligand (e.g. Fab fragment, sdAd fragment), and a drug.
Copending Application No. 16/714,182 does not disclose attaching a drug via a cleavable linker.
Huang et al. (Mol. Cancer Ther. 2011, 10, p761-769) discloses mesoporous silica nanoparticles

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug, such as DOX to the nanoparticles of copending Application No. 16/714,182 via a hydrazone linkage to allow for the advantage of the sustained release of the DOX for treating cancer cells.
The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.
This is a provisional nonstatutory double patenting rejection.
Claims 1,3-11,16,20,21,23,26,27 and 96-98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-56,59 and 60 of copending Application No. 16/714,182 in view of Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130). The nanoparticles of copending Application No. 16/714,182 comprising a silica-based core and a silica shell coated in an organic polymer, ligands to bind tumor markers (e.g. Fab fragment, nanobody, etc.), a therapeutic agent which are analogous to the silica nanoparticle conjugate, used for the method of treating a brain tumor, of the instant claims comprising a PEG, an antibody ligand (e.g. Fab fragment, sdAd fragment), and a drug.
Copending Application No. 16/714,182 does not disclose attaching the therapeutic agent via a cleavable linker.
Yoo et al. (Bioorg. Med. Chem. 2015, 23, 7119-7130) discloses ultrasmall silica nanoparticles (C’ dots) coated with PEG polymers and having drugs and/or radiolabels (e.g. 131I) covalently attached to the surface via a cleavable linker to provide a linker-drug construct, as well as that stated above.

The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.
This is a provisional nonstatutory double patenting rejection.
Claims 1,3-7,10-13,16,20,21,23,26,27 and 96 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-56,59 and 60 of copending Application No. 16/714,182 in view of Ma et al. (WO2013/192609). The nanoparticles of copending Application No. 16/714,182 comprising a silica-based core and a silica shell coated in an organic polymer, ligands to bind tumor markers (e.g. Fab fragment, nanobody, etc.), a therapeutic agent are analogous to the silica nanoparticle conjugate, used for the method of treating a brain tumor, of the instant claims comprising a PEG, an antibody ligand (e.g. Fab fragment, sdAd fragment), and a drug.
Copending Application No. 16/714,182 does not disclose attaching the therapeutic agent via a cleavable linker.
Ma et al. (WO2013/192609) teaches of mesoporous silica nanoparticles (mCdots)
comprising PEG surface functionalization, having an average size of less than 15 nm and are used for imaging and delivery of molecular cargo (e.g. drug) to an individual as well as that stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a drug to the nanoconjugates of U.S. Patent No. 10,548,998 via a biocleavable linker to allow for the advantage of the sustained release of the drug for treating cancer

The nanoparticles of the combined references encompasses the nanoparticles of the instant claims, have the same properties and are capable of the same functions, such as achieving sufficient drug moiety accumulation and/or distribution within tissue to treat a primary malignant brain tumor or metastatic disease and to treat leptomeningeal metastases.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or

 /MELISSA J PERREIRA/      
Examiner, Art Unit 1618